Title: To Alexander Hamilton from Oliver Wolcott, Junior, 13 June 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. DC. Off June 13. 1792
Sir,

The paper referred to by Abishai Thomas Esq. in his Letter dated the 12th instant, is merely a Rect. signed “James Green Jr. Treas. Loan Office” for a number of indented Certificates supposed to be then issued in pursuance of the resolutions of Congress of the 2d. of January & 2nd. of July 1779 in favour of a Chairman of a Committee of Accounts in North Carolina. The Rect. was given by Mr. Green, by order of the General Assembly for a deposit in his hands untill further orders. The manner in which the Rect. is expressed, and the character & office assumed by Mr. Green at the time of this transaction, evidently shew that he acted in the capacity of a State Officer. This opinion is confirmed by the circumstance that no Credit has been passed for the deposit in question in Mr. Greens accounts as Commr. of Loans. There has not been the least evidence adduced that the indented Certificates were ever cancelled—the contrary is fairly to be inferred from the tenor of the Rect.—consequently if Mr. Thomas’ claim should be admitted, the United States would be twice charged with the same debt.
It may also be observed that James Green had no authority to pass a Rect. which should be obligatury upon the United States as a debt; and if the contrary were true, still this Rect. could not be recd. on Loan as it answers none of the descriptions of evidences of debt, mentioned in the Act of Congress passed on the 4th of August 1790.
It is my present opinion that the United States are in no respect bound by the rect. in question, but in case they are in any way affected, the operation of the Rect. ought to be determined by the Commrs. who are to settle the Accounts of the States with the United States.
I am &c
HonA H
